Title: From George Washington to François-Louis-Arthur Thibaut, comte de Ménonville, 7 May 1781
From: Washington, George
To: Ménonville, François-Louis-Arthur Thibaut, comte de


                        
                            
                                7 May 1781
                            
                        
                        The very obliging kindness his Excellency hath heard with, yesterday evening my observations on some parts of
                            his answer to the extract of my instructions I had the honor to deliver him, has emboldened me to take the liberty of
                            asking from him some few questions more, in hopes I shall be excused in case some of them may appear some what indiscreet,
                            as his Excellency can answer to them so far only as to put me in right, in my ensuing conduct
                            by the Congress, without letting me in the secret of his plan for the ensuing Campaign, more than he must think fit.
                        1st General Rochambeau is perswaded he will, in any case that may happen, of large or small supplies of
                            Reinforcement from France, want magazines in the Jersey States; must I insist in my application to Congress, for their
                            forming.
                        2d If the Congress is able to provide for the supply of the French forces, some considerable quantity of
                            subsistances in the Jersey, it could be useful to spare as much as possible the Stores laid on North River, as well for
                            the American, as the french Army. If the latter cannot conveniently make use of what could be stored in the Jersey cannot
                            then his Excellency make use of some part of such supplies intended for our use, & in lieu thereof give over to
                            the disposition of the French General some part of the supplies provided for the use of his own Army, on North &
                            Connecticut River. I think I must insist the most, on the fulfilling this view, as it seems to me by his Excellencys
                            answer, that it shall be more easy for the Congress to draw supplies, specially of flour & Corn, from the middle
                            & Southern States, than from the Northern ones, and as the Stores laid on the North, who can be at hand for
                            enterprizes, if we are enabled to make some, & to supply for winter quarters, if the Campaign cannot be active
                            enough, as to drive the enemy from these parts, must by all means be spared with the utmost care. And as some difficulties
                            may arise from our own Commissaries in the execution of this plan, if his Excellency approves it, and if the Congress can
                            enable us to follow it, I can in proper time furnish him with means to prevent such difficulties, chiefly feared from
                            selfish & interested views.
                        3d Some Salt meat can be wasted. does his Excellency thinks it would be convenient to insist on some supplies
                            of this kind from the middle & Southern States, as it looks very proper to preserve le Eastern
                            States for the furniture of live Cattle, we must endeavour to have in some plenty, for the preservation of the health of
                            our Soldiers.
                        4th In the variety of events that can happen to take place, it could perhaps become very convenient for the
                            french Army, as well as to the possibility of means in the hands of the Congress, to be supplied with teams, whom the Congress
                            can pay in Continental currency, and as much as I know, can be procured in some quantity from Pensylvania; Can I then,
                            with out obstructing the measures agreed on, for the Service of the American Army ask some from the Congress.

                        Answers
                        New Windsor May 7th 1781
                        As nothing can be more consonant to General Washington’s wishes than to give all the satisfaction in his
                            power to Colo. Menonville, he will answer the foregoing questions with willingness and Candor. to the first he begs leave
                            to observe
                        1st That he thinks it unsafe (in our circumstances) to form large magazines in the State of New Jersey on
                            acct of its proximity to the enemys principal force at New York, & our want of Troops to cover & secure
                            them—Because a naval superiority on our side, would render them in a very great degree unnecessary, in that State as water
                            transportation wou’d, in that event, be more convenient & less expensive than that by land—and because
                            Philadelphia, supposing this superiority should not be obtained, wd be much safer, & almost as convenient as any
                            place in Jersey for magazine. Trenton might do for a small Magazine—a large one would be too great a temptation to be of
                            the enemy for the convenience of it to be a counterpoize to the risk.
                        2d Genl Washington understands this article to mean nothing more, than an exchange of provisions when the
                            conveniency of the two Armies can be promoted by a reciprocal saving of transportation (because whatever the American
                            Commissary may have upon the North River, is at all times convenient if not essential for the Garrison at West point)—In
                            this view of the matter, there can be no possible objection on the part of General Washington to the exchange of
                            provn—& it will ever be his wish to make things as agreeable as possible to his Excellency Genl Rochambeau
                            & the French Army under his orders.
                        3d The Fall of the year being the usual Season for Salting Meat the proposition contained in this article
                            cannot, it is apprehended, be complied with; especially as there is a scarcity of Beef Cattle in the Middle States.
                        4th This article Genl Washington can only speak in part. Teams, no doubt, may be had from Pensylvania
                            & other States without inconvenience or derangement of the plan of the American Q. Master Genl; but how far the
                            mode proposed by Colo. Menonville to pay for them, can be adopted by Congress, they alone can determine.
                        
                            Go: Washington
                        
                    